Name: Commission Regulation (EC) No 2115/2003 of 1 December 2003 concerning applications for export licences for rice and broken rice with advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|32003R2115Commission Regulation (EC) No 2115/2003 of 1 December 2003 concerning applications for export licences for rice and broken rice with advance fixing of the refund Official Journal L 317 , 02/12/2003 P. 0028 - 0028Commission Regulation (EC) No 2115/2003of 1 December 2003concerning applications for export licences for rice and broken rice with advance fixing of the refundTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2),Having regard to Commission Regulation (EC) No 1342/2003 of 28 July 2003, laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3), and in particular the second subparagraph of Article 8(3) thereof,Whereas:(1) Article 8(3) of Regulation (EC) No 1342/2003 provides, where this paragraph is specifically referred to when an export refund is fixed, for an interval of three working days between the day of submission of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported. Commission Regulation (EC) No 2097/2003(4) fixes refunds under the procedure provided for in the abovementioned paragraph for 4000 tonnes for all the destinations 064 and 066 defined in the Annex to that Regulation.(2) For all the destinations 064 and 066, quantities applied for on 28 November 2003 are in excess of the available quantity. A percentage reduction should therefore be fixed for export licence applications submitted on 28 November 2003.(3) In view of its purpose, this Regulation should take effect from the day of its publication in the Official Journal,HAS ADOPTED THIS REGULATION:Article 1For all the destinations 064 and 066 defined in the Annex to Regulation (EC) No 2097/2003, applications for export licences for rice and broken rice with advance fixing of the refund submitted under that Regulation on 28 November 2003 shall give rise to the issue of licences for the quantities applied for to which a percentage reduction of 2,72 % has been applied.Article 2For all the destinations 064 and 066 defined in the Annex to Regulation (EC) No 2097/2003, applications for export licences for rice and broken rice submitted from 29 November 2003 shall not give rise to the issue of export licences under that Regulation.Article 3This Regulation shall enter into force on 2 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 December 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 189, 29.7.2003, p. 12.(4) OJ L 313, 28.11.2003, p. 57.